Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 11/7/2016.
Status of Claims
This action is in reply to the arguments filed on 05/16/2022.
Claims 1-6 and 10-16 are currently pending and have been examined.
Claims 5 and 11-13 are objected to.
Claims 1-6 and 10-16 are rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 05/16/2022 have been fully considered but they are not persuasive.
Regarding applicants argument’s to the rejections, the applicant appears to have restated their previous arguments verbatim to which the examiner still does not find persuasive.
Applicant has also responded to the previous response to the arguments making four main points. The examiner also does not find these new arguments persuasive.
Regarding point 1, applicant argues that fig. 4 shows the two charging methods of figs. 2 and 3 separately. While the dashed line does show the charging process only according to fig. 2, the solid line is according to both figs. 2 and 3, however the scenario in fig. 4 is specifically created to highlight the main difference in how the stop and go charging aspect changes from controlling by state of charge only. In describing the operation of figs. 2 & 3 Shibata states “FIG. 2 shows a flowchart of a process related to a power generation control based on the SOC of the present embodiment. This process is performed by the control device 20 at every predetermined cycle. [0069]” and “A flowchart in FIG. 3 shows a process related to the power generation control based on the stopping rate according to the present embodiment. This process is executed by the control device 20 at every predetermined cycle. [0076]” These lines show that both logical operations are both processed “every predetermined cycle” to help determine what the output should be, showing that the two operations are not mutually exclusive but work together to create a more beneficial and efficient charging pattern. Therefore applicants arguments are not persuasive.
Regarding point 2, by Shibata stating “FIG. 4 shows a time chart of changes in the SOC of the lithium-ion battery 10 when control is performed according to this embodiment. In FIG. 4, using a solid line, changes in the SOC of the lithium-ion battery 10 is shown when charge control is performed based on the stopping rate of the embodiment. Additionally, using a broken line, changes in the SOC of the lithium-ion battery 10 is shown when the charge control is not performed based on the stopping rate of the present embodiment, and the charge control is performed based only on the SOC of the lithium-ion battery 10. [0084]” the “only” implies that the solid line is created when controlled by both state of charge and stopping rate. If this was not the case, the term “instead” could have been used to show a substitution of methods instead of a removal of one method from a previous combination of methods. Therefore applicants arguments are not persuasive.
Regarding point 3, the charging is only stopped at point T9 because the stopping rate went below the stop and go threshold for stopping, if that were not to happen there would be nothing stopping the battery from overcharging if the system was still on. While acknowledging other operating conditions (stopping rate) can allow for a more efficient charging method, being agnostic to the state of charge of the battery would be dangerous as it is well known that allowing a battery to get too depleted or overcharged could result in degradation or failure of the battery. Therefore applicants arguments are not persuasive.
Regarding point 4, Shibata clearly shows that the V2 is greater than V1 and V2 is used when the stopping rate is above a threshold (fig. 3). The default voltage V1 is used when charging is not performed due to an increased stop and go situation. Although a stopping rate is being calculated in step S03 in fig. 2, that is being used to alter the SOC limits, not as a means to use or not use V1 as applicant argues. Therefore applicants arguments are not persuasive.
Therefore in light of the applicants argument’s the previous rejections are being maintained.
	Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 5, 8-9, and 11-13 are objected to since they are separated by claims which do not also depend off of the dependent claims they depend off of. The claims can be either renumbered at allowance or they may be cancelled and properly reordered. Below is a table showing the proper ordering for claims 1-13
Proper Ordering
Current Numbering
1
1
2
2
3
3
4
5
5
11
6
4
7
12
8
6
9
13
10
10


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 10-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibata (U.S. Pub. No. 2019/0301377).
Regarding claim 1:
Shibata teaches:
A method for a situation-based adaptation of a charging strategy of energy stores of a vehicle (The charge controller also controls the power generator to increase the charging rate of the electrical storage device at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0014]) having an automatic start-stop functionality (a control device that automatically stops the engine when a predetermined automatic stop condition is met, and automatically restarts the engine by operation of a starting device, when a predetermined restart condition is met, after the automatic stop of the engine. [0012]) for an internal combustion engine thereof (During an automatic stop of an engine due to idling stop control, [0003]), the vehicle comprising an energy store with high charge absorption capability (the power system includes a lithium-ion battery 10 [0043]; examiner is interpreting a lithium-ion battery as constituting “an energy store with high charge absorption capability”), the method comprising: 
performing a normal charging of the energy store (fig. 4, broken line between T7 and T10; fig. 2, S07; If the present SOC is lower than the SOC lower limit for at least one of the batteries 10 and 41, (YES at S06), at S07 a commanded value of output voltage of the electric rotor 40 is set to a predetermined voltage value V1. [0073]) while the internal combustion engine is running between a first set of automatically initiated engine-off phases (using a broken line, changes in the SOC of the lithium-ion battery 10 is shown when the charge control is not performed based on the stopping rate of the present embodiment, and the charge control is performed based only on the SOC of the lithium-ion battery 10. [0084]; examiner is interpreting the charging to be occurring between two automated engine off phases since the engine is off from T6 to T7 and will be turned off at some later time (not shown in fig. 4));
identifying whether a current stop-and-go situation is present (In contrast, a stopping rate may be increased when there is a high possibility of vehicle congestion arising. [0106]) based on prescribed criteria during a current driving situation of the vehicle (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]);
and performing, in response to identifying the current stop-and-go situation as present (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013-0014]) and in lieu of the normal charging of the energy store performed in response to identifying the current stop-and-go situation as not present (The charge controller also controls the power generator to increase the charging rate of the electrical storage device at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0014]; If the engine is automatically stopped, (YES at S22), at step S23 it is determined whether the stopping rate exceeds the first threshold Th1. If the stopping rate exceeds the first threshold Th1, (YES at S23), at step S24, the command value of the output voltage Vout of the electric rotor 40 is set to a predetermined V2 (V2>V1). [0078]; examiner notes that this is a binary choice of either having the stopping rate exceed or not exceeded. In the case when it is exceeded the charging rate is increased to V2 which is grated that V1 which is the charging rate when the stopping rate is not exceeded.), an intensified charging of the energy store (The charge controller also controls the power generator to increase the charging rate of the electrical storage device [0013-0014]) while the internal combustion engine is running between a second set of automatically initiated engine-off phases (at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0013-0014]; fig. 4, SOC between T4 and T6 and between T8 and T9; At the time point T2, the stopping rate increases with the stopping of the vehicle. Thereafter, at the time T3 point the stopping rate exceeds the first threshold Th1. For this reason, the charge controller is set such that charging relative to the lithium-ion battery 10 is initiated with the automatic restart. At the time point T4, the automatic restart of the engine is executed. With the automatic restart of the engine, charging of the lithium-ion battery 10 from the electric rotor is performed at a charging amount that is set so that the SOC of the battery 41 is increased, in consideration the electric power used at the electric load 45. As a result, the SOC of the lithium-ion battery 10 increases when the vehicle is travelling. The time point T3 when the stopping rate exceeds the first threshold is an automatic stop period. A control to increase the SOC is performed at the automatic restart time point T4, subsequent to the automatic stop period. [0094]), wherein the intensified charging is greater than the normal charging (the control of the power generator is performed to increase the charging rate of the electrical storage device at the time of the automatic restart, when the stopping rate exceeds the first threshold. That is, charging relative to the electrical storage device from the power generator is initiated. For this reason, when the stopping rate is higher than the first threshold, the charging rate of the electrical storage device is increased. As a result, an amount of consumed fuel due to the electric load when the engine is stopped may be easily secured in the electrical storage device. [0016]; fig. 3, S24 (when stopping rate is above threshold increase charging voltage to V2).
Regarding claim 2:
Shibata teaches all the limitations of claim 1, upon which this claim is dependent.
Shibata further teaches:
the prescribed criteria include that, within a predetermined period (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]):
a defined number of automatically initiated engine stops has been detected (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]; When the stopping rate exceeds the first threshold, the charge controller is configured to perform charging relative to the electrical storage device. [0029]),
a cumulative duration of automatically initiated engine stops has been detected (the examiner is taking the limitations of this claim in the alternative),
and/or a cumulative discharge quantity from the energy store during detected automatically initiated engine stops has been detected (The higher the stopping rate, the longer the stopping time of the vehicle becomes relative to travelling time period of the vehicle, and there is an increased amount of the power consumption of the electric load, during stopping time period of the vehicle. [0029]).
Regarding claim 4:
Shibata teaches all the limitations of claim 1, upon which this claim is dependent.
Shibata further teaches:
detecting a current state of charge of the energy store (fig. 2, step S06 and step S09 detecting and comparing SOC level), wherein said performing the intensified charging of the energy store is carried out (In this case, the charge controller sets the output voltage of the power generator to be higher than when charging is performed with a decrease in SOC (state of charge). As a result, an amount of the charged power stored in the electrical storage device is increased when the stopping rate is high. [0029]) depending on the detected state of charge (For this reason, the amount of consumed power by the electric load can be secured in the electrical storage device, during the automatic stop of the engine. [0029]; fig. 4, A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the stopping rate has not fallen below the second threshold Th2 (FIG. 3, step S28 NO), validation of the charge initiation is continued with the automatic start of the engine. For this reason, at time point T8, even in a case of the stopping rate not exceeding the first threshold Th1, charging from the electric rotor 40 to the lithium-ion battery is initiated. [0097]; In the preferred embodiment, charging from the electric rotor 40 relative to the batteries 10 and 41 is performed when then SOC of either one of the lithium-ion battery 10 and the lead battery 41 is less than the SOC lower limit. At the point of charging, a configuration may be provided such that charging is performed relative to a battery that has a SOC which is lower than the SOC lower limit, from a battery which has a SOC which is equal to higher than the SOC lower limit, among the batteries 10 and 41. In this case, charging is performed by switching the switches 15 and 16 in the ON state. In the configuration described, the SOC of the batteries 10 and 41 may be rapidly increased compared to a configuration where charging is performed using only the electric rotor 40. [0107]).
Regarding claim 5:
Shibata teaches all the limitations of claim 2, upon which this claim is dependent.
Shibata further teaches:
detecting a current state of charge of the energy store (fig. 2, step S06 and step S09 detecting and comparing SOC level), wherein said performing the intensified charging of the energy store is carried out (In this case, the charge controller sets the output voltage of the power generator to be higher than when charging is performed with a decrease in SOC (state of charge). As a result, an amount of the charged power stored in the electrical storage device is increased when the stopping rate is high. [0029]) depending on the detected state of charge (For this reason, the amount of consumed power by the electric load can be secured in the electrical storage device, during the automatic stop of the engine. [0029]; fig. 4, A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the stopping rate has not fallen below the second threshold Th2 (FIG. 3, step S28 NO), validation of the charge initiation is continued with the automatic start of the engine. For this reason, at time point T8, even in a case of the stopping rate not exceeding the first threshold Th1, charging from the electric rotor 40 to the lithium-ion battery is initiated. [0097]; In the preferred embodiment, charging from the electric rotor 40 relative to the batteries 10 and 41 is performed when then SOC of either one of the lithium-ion battery 10 and the lead battery 41 is less than the SOC lower limit. At the point of charging, a configuration may be provided such that charging is performed relative to a battery that has a SOC which is lower than the SOC lower limit, from a battery which has a SOC which is equal to higher than the SOC lower limit, among the batteries 10 and 41. In this case, charging is performed by switching the switches 15 and 16 in the ON state. In the configuration described, the SOC of the batteries 10 and 41 may be rapidly increased compared to a configuration where charging is performed using only the electric rotor 40. [0107]).
Regarding claim 6:
Shibata teaches all the limitations of claim 1, upon which this claim is dependent.
Shibata further teaches:
the energy store comprises a lithium-ion battery (the power system includes a lithium-ion battery 10 [0043]), a double-layer capacitor, a flywheel store, and/or wherein the vehicle is a micro hybrid vehicle (the examiner is taking this limitation in the alternative, however DE102015225424 as cited in the IDS teaches a super capacitor.).
Regarding claim 10:
Shibata teaches all the limitations of claim 1, upon which this claim is dependent.
Shibata further teaches:
said performing the intensified charging increases the charge quantity of the energy store (fig. 4, SOC between T4 and T6 and between T8 and T9, also note engine on avoided at time T7; A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the stopping rate has not fallen below the second threshold Th2 (FIG. 3, step S28 NO), validation of the charge initiation is continued with the automatic start of the engine. For this reason, at time point T8, even in a case of the stopping rate not exceeding the first threshold Th1, charging from the electric rotor 40 to the lithium-ion battery is initiated. [0097]) such that additional automatically initiated engine stops are available (examiner is interpreting this to not only show that the charge level increases (allowing for more engine stop/starts to occur since each start requires a predetermined mount of energy) but also "additional stops" by avoiding an engine start while stopped (at time T7) therefore allowing the engine to remain off.).
Regarding claim 11:
Shibata teaches all the limitations of claim 2, upon which this claim is dependent.
Shibata further teaches:
said performing the intensified charging increases the charge quantity of the energy store (fig. 4, SOC between T4 and T6 and between T8 and T9, also note engine on avoided at time T7; A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the stopping rate has not fallen below the second threshold Th2 (FIG. 3, step S28 NO), validation of the charge initiation is continued with the automatic start of the engine. For this reason, at time point T8, even in a case of the stopping rate not exceeding the first threshold Th1, charging from the electric rotor 40 to the lithium-ion battery is initiated. [0097]) such that additional automatically initiated engine stops are available (examiner is interpreting this to not only show that the charge level increases (allowing for more engine stop/starts to occur since each start requires a predetermined mount of energy) but also "additional stops" by avoiding an engine start while stopped (at time T7) therefore allowing the engine to remain off.).
Regarding claim 12:
Shibata teaches all the limitations of claim 4, upon which this claim is dependent.
Shibata further teaches:
said performing the intensified charging increases the charge quantity of the energy store (fig. 4, SOC between T4 and T6 and between T8 and T9, also note engine on avoided at time T7; A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the stopping rate has not fallen below the second threshold Th2 (FIG. 3, step S28 NO), validation of the charge initiation is continued with the automatic start of the engine. For this reason, at time point T8, even in a case of the stopping rate not exceeding the first threshold Th1, charging from the electric rotor 40 to the lithium-ion battery is initiated. [0097]) such that additional automatically initiated engine stops are available (examiner is interpreting this to not only show that the charge level increases (allowing for more engine stop/starts to occur since each start requires a predetermined mount of energy) but also "additional stops" by avoiding an engine start while stopped (at time T7) therefore allowing the engine to remain off.).
Regarding claim 13:
Shibata teaches all the limitations of claim 7, upon which this claim is dependent.
Shibata further teaches:
said performing the intensified charging increases the charge quantity of the energy store (fig. 4, SOC between T4 and T6 and between T8 and T9, also note engine on avoided at time T7; A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the stopping rate has not fallen below the second threshold Th2 (FIG. 3, step S28 NO), validation of the charge initiation is continued with the automatic start of the engine. For this reason, at time point T8, even in a case of the stopping rate not exceeding the first threshold Th1, charging from the electric rotor 40 to the lithium-ion battery is initiated. [0097]) such that additional automatically initiated engine stops are available (examiner is interpreting this to not only show that the charge level increases (allowing for more engine stop/starts to occur since each start requires a predetermined mount of energy) but also "additional stops" by avoiding an engine start while stopped (at time T7) therefore allowing the engine to remain off.).
Regarding claim 14:
Shibata teaches:
A control apparatus (A vehicle system for mounting in a vehicle which includes a control device. [abstract]), comprising at least one control unit (fig. 1, ECU 30 and control device 20), arranged in a vehicle that has an automatic stop-and-go functionality for an internal combustion engine thereof (During an automatic stop of an engine due to idling stop control, [0003]), wherein the vehicle includes an energy store with high charge absorption capability (fig. 1, the lithium-ion battery 10), wherein the control unit is configured to:
cause the performance of a normal charging of the energy store (fig. 4, broken line between T7 and T10; fig. 2, S07; If the present SOC is lower than the SOC lower limit for at least one of the batteries 10 and 41, (YES at S06), at S07 a commanded value of output voltage of the electric rotor 40 is set to a predetermined voltage value V1. [0073]) while the internal combustion engine is running between a first set of automatically initiated engine-off phases (using a broken line, changes in the SOC of the lithium-ion battery 10 is shown when the charge control is not performed based on the stopping rate of the present embodiment, and the charge control is performed based only on the SOC of the lithium-ion battery 10. [0084]; examiner is interpreting the charging to be occurring between two automated engine off phases since the engine is off from T6 to T7 and will be turned off at some later time (not shown in fig. 4));
identifying whether a current stop-and-go situation is present (In contrast, a stopping rate may be increased when there is a high possibility of vehicle congestion arising. [0106]) based on prescribed criteria during a current driving situation of the vehicle (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]);
and cause, in response to identifying the current stop-and-go situation as present (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013-0014]) and in lieu of the normal charging of the energy store performed in response to identifying the current stop-and-go situation as not present (The charge controller also controls the power generator to increase the charging rate of the electrical storage device at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0014]; If the engine is automatically stopped, (YES at S22), at step S23 it is determined whether the stopping rate exceeds the first threshold Th1. If the stopping rate exceeds the first threshold Th1, (YES at S23), at step S24, the command value of the output voltage Vout of the electric rotor 40 is set to a predetermined V2 (V2>V1). [0078]; examiner notes that this is a binary choice of either having the stopping rate exceed or not exceeded. In the case when it is exceeded the charging rate is increased to V2 which is grated that V1 which is the charging rate when the stopping rate is not exceeded.), the performance of an intensified charging of the energy store (The charge controller also controls the power generator to increase the charging rate of the electrical storage device [0013-0014]) while the internal combustion engine is running between the second set of automatically initiated engine-off phases (at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0013-0014]; fig. 4, SOC between T4 and T6 and between T8 and T9), wherein the intensified charging is greater than the normal charging (the control of the power generator is performed to increase the charging rate of the electrical storage device at the time of the automatic restart, when the stopping rate exceeds the first threshold. That is, charging relative to the electrical storage device from the power generator is initiated. For this reason, when the stopping rate is higher than the first threshold, the charging rate of the electrical storage device is increased. As a result, an amount of consumed fuel due to the electric load when the engine is stopped may be easily secured in the electrical storage device. [0016]; fig. 3, S24 (when stopping rate is above threshold increase charging voltage to V2).
Regarding claim 15:
Shibata teaches all the limitations of claim 14, upon which this claim is dependent.
Shibata further teaches:
the control unit is further configured to detect a current state of charge of the energy store (fig. 2, step S06 and step S09 detecting and comparing SOC level).
Regarding claim 16:
Shibata teaches:
A computer program product, including a non-transitory computer readable medium having stored thereon executable program code (control schemes (programs) according to figs. 2 & 3; examiner is interpreting the ECU 30 and control device 20 to inherently comprise a computer program product that is stored on a computer readable medium as is known in the art.) that, when executed by one or more processors (fig. 1, ECU 30 and control device 20 that run the control schemes (programs) according to figs. 2 & 3) within a vehicle that has an automatic stop-and-go functionality for an internal combustion engine thereof (During an automatic stop of an engine due to idling stop control, [0003]), causes the one or more processors to: 
cause the performance of a normal charging of the energy store (fig. 4, broken line between T7 and T10; fig. 2, S07; If the present SOC is lower than the SOC lower limit for at least one of the batteries 10 and 41, (YES at S06), at S07 a commanded value of output voltage of the electric rotor 40 is set to a predetermined voltage value V1. [0073]) while the internal combustion engine is running between a first set of automatically initiated engine-off phases (using a broken line, changes in the SOC of the lithium-ion battery 10 is shown when the charge control is not performed based on the stopping rate of the present embodiment, and the charge control is performed based only on the SOC of the lithium-ion battery 10. [0084]; examiner is interpreting the charging to be occurring between two automated engine off phases since the engine is off from T6 to T7 and will be turned off at some later time (not shown in fig. 4));
identify whether a current stop-and-go situation is present (In contrast, a stopping rate may be increased when there is a high possibility of vehicle congestion arising. [0106]) based on prescribed criteria during a current driving situation of a vehicle (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]);
and cause, in response to the current stop-and-go situation being identified as present (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013-0014]) and in lieu of the normal charging of the energy store performed in response to identifying the current stop-and-go situation as not present (The charge controller also controls the power generator to increase the charging rate of the electrical storage device at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0014]; If the engine is automatically stopped, (YES at S22), at step S23 it is determined whether the stopping rate exceeds the first threshold Th1. If the stopping rate exceeds the first threshold Th1, (YES at S23), at step S24, the command value of the output voltage Vout of the electric rotor 40 is set to a predetermined V2 (V2>V1). [0078]; examiner notes that this is a binary choice of either having the stopping rate exceed or not exceeded. In the case when it is exceeded the charging rate is increased to V2 which is grated that V1 which is the charging rate when the stopping rate is not exceeded.), the performance of an intensified charging of an energy store (The charge controller also controls the power generator to increase the charging rate of the electrical storage device [0013-0014]) while the internal combustion engine is running between the second set of automatically initiated engine-off phases, wherein the energy store has a high charge absorption capability (at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0013-0014]; fig. 4, SOC between T4 and T6 and between T8 and T9), wherein the intensified charging is greater than the normal charging (the control of the power generator is performed to increase the charging rate of the electrical storage device at the time of the automatic restart, when the stopping rate exceeds the first threshold. That is, charging relative to the electrical storage device from the power generator is initiated. For this reason, when the stopping rate is higher than the first threshold, the charging rate of the electrical storage device is increased. As a result, an amount of consumed fuel due to the electric load when the engine is stopped may be easily secured in the electrical storage device. [0016]; fig. 3, S24 (when stopping rate is above threshold increase charging voltage to V2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata (U.S. Pub. No. 2019/0301377) in view of Kinigadner (DE102015225424).
Regarding claim 3:
Shibata discloses all the limitations of claim 2, upon which this claim is dependent.
Shibata further teaches:
and/or the cumulative discharge quantity is within a range of from 1 Ah to 5 Ah (The higher the stopping rate, the longer the stopping time of the vehicle becomes relative to travelling time period of the vehicle, and there is an increased amount of the power consumption of the electric load, during stopping time period of the vehicle. [0029]; Shibata does not disclose the specific values being a range from 1 Ah to 5 Ah. It would have been obvious to one having ordinary skill in the art at the time of filing to set the threshold of power consumption of the electrical load to between 1 and 5 Ah since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)).
Shibata does not teach, however, Kinigadner teaches:
at least one of the predetermined period is between 1 minute and 8 minutes (In this exemplary embodiment, the average torque requirement is carried out via a sliding mean value formation, the torque requirements in a time window such as B1 be averaged between 10 seconds or 1 minute and as an upper limit 10 minutes. [0037]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shibata to include the teachings as taught by Kinigadner because taking an average value over a period of time will filter out potential erroneous or extreme results and stabilize the data to be more consistent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665